Citation Nr: 1223759	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-12 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for myopia with eye redness.

2.  Entitlement to service connection for a lung condition, to include pulmonary toxicity as secondary to service-connected history of seminoma, status-post resection, one testis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1997 to July 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

A Videoconference Board hearing was scheduled for May 19, 2010, and the Veteran withdrew this request.  Accordingly, the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2011).


FINDINGS OF FACT

1.  In a May 2010 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for myopia with eye redness.

2.  It has not been shown by competent and probative evidence that the Veteran has a lung condition, to include pulmonary toxicity as secondary to service-connected history of seminoma, status-post resection, one testis.


CONCLUSIONS OF LAW

1.  With respect to the issue of entitlement to service connection for myopia with eye redness, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Service connection for a lung condition is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

The appeal of the denial of a entitlement to service connection for myopia with eye redness was certified to the Board.  38 C.F.R. § 19.35.  In a May 2010 signed and written statement, the Veteran notified the Board that he desired to withdraw his appeal of this issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  By his May 2010 statement, the appellant withdrew his appeal with respect to the claim of entitlement to service connection for myopia with eye redness; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with this issue and it is therefore dismissed.

Service Connection for a Lung Condition

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2007.  

VA has obtained the Veteran's service treatment and personnel records, assisted the Veteran in obtaining evidence and afforded the Veteran a physical examination.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the Board has considered the representative's request for a new VA examination, the Board finds that VA examination obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history.  Most notably, it was obtained based upon pulmonary function tests that showed no lung disease.  Accordingly, even taking into account the treatise evidence submitted by the appellant, the Board concludes that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  As the Veteran filed his claim subsequent to this date, the amendment is applicable to the current claim.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks service connection for a lung condition, particularly as a residual consequence of his history of seminoma, status-post resection, one testis.  He particularly asserts that the treatment of this condition, namely chemotherapy, in service resulted in pulmonary toxicity.  

A review of the Veteran's service treatment records reveals that in June 2003 the Veteran was assessed as having a malignancy of the left testis, particularly, seminoma.  The Veteran was treated with a left radical orchiectomy in July 2003 and radiation therapy through November 2003.  

In regards to radiation therapy, an August 2003 service treatment record documents that the Veteran was then seen to discuss chemotherapy.  In regards to toxicities, numerous toxicities were discussed, including the possibility of pulmonary toxicity of Bleomycin.  

Of record is a September 16, 2003, Aeromedical Summary.  The summary notes that a FC II disqualification was then submitted for recommendation.  In this regard, the Veteran's recent assessment of seminoma was cited.  The summary notes diagnosis of malignant neoplasm of other and unspecified testis, treated with Bleomycin for injection USP (total of 270 units).  In terms of prognosis, the Veteran was felt to have an excellent chance of being cured.  However, the question of Bleomycin inducted pulmonary toxicity was noted.  

Contained within the service treatment records is an October 28, 2003, letter from a treating physician.  The letter notes that there was a "potential pulmonary toxicity from Bleomycin."  

A November 3, 2003, service treatment record documents that the Veteran was referred for evaluation of the risk regarding pulmonary toxicity as related to the his chemotherapy.  At this time, the Veteran had no pulmonary or respiratory complaints.  It was noted, however, that the Veteran served as Navigator in the Air Force and thus had the potential of being exposed to supplemental oxygen in flight.  Accordingly, this raised the question of potential Bleomycin oxygen toxicity synergistic with oxygen.  In terms of history, it was noted that other than the Veteran's history of the seminoma the Veteran's only other medical problem was a kidney stone in 1999.  Nevertheless, it was noted that during the Veteran's staging evaluation he was found to have an incidental densely calcified right pulmonary nodule consistent with an old granulomatous disease, which was a benign lesion.  

Pulmonary function tests obtained at this time were completely normal, including spirometry, lung volumes, diffusion capacity and a peak exercise ABG.  After strenuous exercise on a stationary bike, the Veteran's heart rate increased from 105 to 174 and his oxygen saturation appropriately increased to 97%.  At peak exercise his arterial blood gas showed a pH of 7.37, PCO2 39 mm Hg, and a PO2 of 90 mm Hg with oxygen saturation of 96%.  A chest film and CAT scan of the chest were clear of any infiltrate, but showed a calcified granuloma in the left mid-lung field, peripherally.   

In terms of impression, a diagnosis of seminoma status-post inguinal orchiectomy and Bleomycin chemotherapy were assessed.  In regards to pulmonary toxicity, the physician noted that the Veteran's occupation required supplemental oxygen in flight and that this could definitely increase the possibility of pulmonary toxicity.  In this regard, the physician noted that substantial animal experimental data and anecdotal patient data showed that at times even small subsequent exposure to supplemental oxygen could increase the risk of pulmonary toxicity.  Nevertheless, no lung condition, including pulmonary toxicity, was assessed.  

A December 1, 2003, service treatment record documents that the Veteran had finished chemotherapy and had been administered 270 units of Bleomycin to date.  In this regard, the service treatment record notes that there "is known pulmonary toxicity and possible interaction with oxygen."  Along these lines, it was noted that the Veteran might occasionally need oxygen in flight.  

A review of the service treatment records shows that the September 2003 Aeromedical Summary was amended on February 26, 2004.  The amendment reflects that although a pulmonologist was non-committal on whether the Veteran should be exposed to high flow oxygen in light of possible pulmonary toxicity, that an oncologist in attendance was adamant that any patient that had received any Bleomycin not be exposed to high flow oxygen in any circumstances, unless it was completely unavoidable.  The risks and benefits of exposure to high flow oxygen in light of possible pulmonary toxicity related to Bleomycin were discussed with the Veteran at this time and he decided that he did not want to risk lung toxicity.  

Attached to the summary, was a scholarly article regarding pulmonary toxicity and prior Bleomycin therapy.  The article does not address the Veteran's case specifically.  Rather, the article outlines an increased risk of pulmonary toxicity with oxygen therapy.  

Subsequent service treatment records are negative with respect to complaints or diagnosis regarding the lungs.  Notably, an April 2007 service treatment record documents a complaint of a possibly blown out left ear drum with a complaint of coughing up blood.  In this regard, the Veteran related that he had noticed some blood with coughing as he had had a cold for a couple of days.  A left perforated tympanic membrane was assessed.  No lung condition was assessed, however.  

A June 2007 service treatment record documents an acute upper respiratory infection.  Subsequent service treatment records document no pulmonary symptoms or diagnosis of any chronic lung condition.  

Of record is an October 2007 report of VA psychiatric examination.  The report notes that the Veteran related that he felt that he could have been treated better and differently for his cancer in such a way as "to avoid chemotherapy affecting his lung functioning."  

In October 2007 the Veteran received a VA general medical examination.  The examination report notes that the examination was obtained in light of indication that the Veteran was seeking service connection for a lung condition as secondary to testicular cancer.  In terms of history, the examiner noted that the claims file showed that the Veteran had suspicions for the side effects of Bleomycin, which was used for the treatment of his seminoma.  The examiner related that the Veteran had no evidence of complications of chemotherapy, and in particular that he did not then, or ever have, any breathing problems or any treatment for a lung condition.  He denied cough, shortness of breath, sputum discharge and had no shortness of breath with exertion.  He participated in daily activities as well as sporting activities without any difficulties or limitations.  

Physical examination showed that the lungs were clear on percussion and auscultation.  Lung examination was normal, as were pulmonary function tests.  The examiner notes that an October 2007 X-ray showed hyper inflated lungs, clear of infiltrates, which was a normal variation.  

The Board acknowledges that the chemotherapy treatment for the Veteran's service-connected seminoma has likely predisposed him to the possibility of pulmonary toxicity were he to be exposed to high flow oxygen.  However, the Veteran has not been assessed with any lung disorder, to include pulmonary toxicity.  Indeed, in-service and post-service pulmonary function tests have been normal.  Moreover, the Veteran has denied any respiratory symptomatology, such as coughing, wheezing, etc.  Although the Veteran is competent to relate his observations of such symptomatology, which he has notably denied, he is not competent to assess a lung condition in such a complex case as this.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Accordingly, the claim must be denied. Gilbert, supra. 

The Board notes that the service treatment records disclose an impression of a pulmonary nodule consistent with an old granulomatous disease.  However, there is no indication that this is attributable to service.  Moreover, it has been identified as benign and examination has shown no disability of the lungs.  As noted by the Court the definition of disability "comports with the everyday understanding of 'disability,' which is defined ...  as an inability to pursue an occupation because of physical or mental impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Accordingly, service connection for such a finding is not warranted.  Brammer, supra.

The Board also acknowledges the scholarly article pertaining to an increased risk of pulmonary toxicity with oxygen therapy in patients with a history of Bleomycin administration.  The Board notes that, with regard to medical treatise evidence, the United States Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, the article discusses only an increased risk of the development of pulmonary toxicity from exposure to supplemental oxygen (oxygen therapy) in patients with a history of Bleomycin treatment.  Neither the medical opinion nor the article purport to diagnose the Veteran as having a lung condition, which is the crux of the present case.  Therefore, this article is of no probative value.

In closing, the Board notes that the Veteran's representative has requested that this matter be remanded to the Agency of Original Jurisdiction (AOJ) for further consideration.  In particular, the representative feels that the matter should be remanded as the AOJ "never addressed" whether "the lung condition was caused by [the Veteran's] service-connected seminoma."  

In this regard, the Board notes that remand is not necessary.  It is salient that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Accordingly, the Board sees no cause for remanding this claim as the AOJ has considered the matter.  Moreover, as the claim is denied on the basis that the evidence fails to establish a diagnosis of a current lung disability, no matter what theory is considered, i.e. direct or secondary, the claim must be denied.  Brammer, supra. 





	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for myopia with eye redness.

Entitlement to service connection for a lung condition, to include pulmonary toxicity as secondary to service-connected history of seminoma, status-post resection, one testis, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


